CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the report of Paracap Corporation (the "Company"), on Form 10-QSB for the quarter ending April 30, 2006, as filed with the Securities and Exchange Commission (the "Report"), I, Eric Lung, Chief Executive Officer of the Company, certify, pursuant to Sect 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Sect 1350), that to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Eric Lung Eric Lung, Chief Executive Officer Dated: February 10, 2014 STYLE"text-align: center"
